In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00381-CV

BETTY ORTIZ AND DAVID M. WETHY,           §   On Appeal from the 67th District Court
Appellants
                                          §   of Tarrant County (067-313108-19)

V.                                        §   January 7, 2021

MARCUS B. LEINART AND LEINART             §   Memorandum Opinion by Justice Womack
LAW FIRM, Appellees

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Dana Womack
                                        Justice Dana Womack